Citation Nr: 9919841	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  96-18 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for infertility.



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1973 to March 
1977 and from March 1978 to October 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which, among other things, denied entitlement to 
service connection for infertility on the basis that the 
claim was not well grounded.  The veteran is representing 
himself during the course of this appeal.

In January 1998, the Board remanded the issue to the RO for 
further development.  The veteran was offered the opportunity 
to develop his claim and have a VA physical examination.  He 
did not respond to the development letter and did not report 
for the examination.  

Thereafter, the Board requested a medical expert opinion by 
letter dated in February 1999.  That opinion was received.  
The veteran was provided with a copy of the medical opinion 
and was offered an opportunity to respond.  He indicated that 
he had no additional argument or evidence to present.  The 
requested developments have been accomplished to the extent 
possible and the case is now ready for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  Infertility is not shown to be etiologically or causally 
related to the in-service treatment for varicocele. 


CONCLUSION OF LAW

The claim for entitlement to service connection for 
infertility is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303(b), 3.310(a) 
(1998); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service 
connection may also be granted for any disability that is 
proximately due to, the result of, or aggravated by a service 
connected disorder.  38 C.F.R. § 3.310(a) (1998); Allen, 
supra.

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).  As described in greater detail below, until the 
Medical Expert Opinion was rendered it was not clear that the 
claim was implausible, and hence not well grounded.

As related in the Medical Expert Opinion dated in June 1999, 
the veteran's medical history is as follows:  In 1975, the 
veteran complained of scrotal pain and was diagnosed with a 
varicocele.  He was treated with a scrotal support and 
decreased physical activity.  He apparently fathered a child 
in 1978, but was later found to have an abnormal semen 
analysis in 1982 with severe oligospermia.  He underwent a 
varicocele repair in 1983, while on active duty.  Subsequent 
semen analyses in 1988 and 1989 showed severely reduced sperm 
counts.  A repeat varicocele repair was undertaken in April 
1989.  Follow-up semen analyses in August 1990, December 
1990, 1993, and October 1995, continued to show low counts.  
A testicular biopsy in 1993 demonstrated hypospermatogenesis 
with large areas of no sperm production.  

The veteran retired from service in 1994 and filed a claim 
for entitlement to service connection for, among other 
things, infertility and left varicocele.  Service connection 
for a left varicocele was subsequently granted.  He maintains 
that his left varicocele rendered him infertile.  In support 
of his claim, he submitted an uninterpreted semen analysis 
purporting to show that he was infertile.  

In an April 1996 general medical examination report, the 
veteran reported that he and his second wife were attempting 
to get pregnant and he was concerned that his varicocele had 
subsequently caused low sperm count.  Physical examination 
revealed that the testes were without masses or fluid 
collection and were nontender bilaterally.  The examiner 
diagnosed a history of left varicocele and noted that the 
veteran was being worked-up at an outside facility for 
infertility.

In January 1998, the Board remanded the claim for further 
development, including a VA examination; however, the veteran 
failed to report.  Subsequently, the Board requested an 
opinion from a medical expert with respect to the 
relationship, if any, between the claimed infertility and the 
veteran's left varicocele.  By letter dated in June 1999, a 
urologist, certified by the American Board of Urology, 
reviewed the medical records and concluded as follows:  
First, he observed that there was fairly clear-cut evidence 
of infertility with poor semen quality combined with an 
inability to conceive.  In his view, the veteran's most 
recent sperm count represented a significant reduction in the 
concentration of sperm (oligospermia), with a slight 
reduction in motility as well.  

As to the question of whether the varicocele caused the 
veteran's infertility, the medical expert concluded that the 
answer was "probably not."  He stressed that the varicocele 
may have exacerbated the problem but that the varicocele 
existed at the time the veteran conceived his first and only 
child as the initial repair was not performed until 1983.  He 
surmised that had a semen analysis been done at that time, it 
may have demonstrated oligospermia, despite a successful 
pregnancy.  The medical expert noted that oligospermia does 
not prevent pregnancy, but makes the chances of a successful 
pregnancy much lower as compared to a normal sperm count.  
The medical expert concluded that given the significant 
oligospermia, combined with the abnormal testicular biopsy, 
it was highly likely that the two conditions coexisted: 
varicocele and hypospermatogenesis.  He indicated that the 
hypospermatogenesis was likely to be congenital and, 
therefore, did not respond to the varicocele repair.  
Parenthetically, the Board notes that congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable legislation and veteran's are not 
legally entitled to benefits due to developmental or 
congenital disorders.  38 C.F.R. § 3.303(c) (1998).  Further, 
exacerbation does not constitute aggravation where there is 
no evidence showing a permanent increase in severity.

Based on the evidence outlined above, the Board finds no 
etiological or causal relationship between the veteran's 
current left varicocele and his claimed infertility, his 
contentions to the contrary notwithstanding.  Importantly, 
the medical expert requested to address this specific issue 
found that, although the conditions coexisted, the varicocele 
probably did not cause the infertility and that the 
hypospermatogenesis (oligospermia) was a congenital disorder.  
The medical expert based his opinion on the fact that the 
hypospermatogenesis did not respond to the varicocele repair 
and that the varicocele existed at the time the veteran 
conceived a child with his first wife.  There is no medical 
evidence or other competent evidence on file to otherwise 
refute or dispute this opinion.  As the medical evidence does 
not show a medical nexus between the in-service treatment for 
varicocele and his current infertility, the claim must be 
denied on the basis that it is not well grounded.  

Alternatively, as discussed above, the veteran's congenital 
hypospermatogenesis, the cause of his infertility, is not a 
disability within the meaning of the law providing for VA 
compensation benefits and no competent evidence has been 
provided which would suggest that it became worse or resulted 
in a chronic disorder as a result of his military service.  
38 C.F.R. § 3.303(c) (1998); Johnson v. Principi, 3 Vet. App. 
448, 450 (1992).  As such, a claim for entitlement to service 
connection for infertility must be denied on the basis of no 
legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to service connection for infertility is denied 
on the basis that the claim is not well grounded.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

